Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21   Page 1 of 45 PageID 4




                          EXHIBIT A
      Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21               Page 2 of 45 PageID 5



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

TERRI GLOVER                                           §
                                                       §
           Plaintiff,                                  §
                                                       §
v.                                                     §   CIVIL ACTION NO. ___________
                                                       §
TEXAS INSTRUMENTS, INC.,                               §
                                                       §
           Defendant.                                  §
                                                       §



                        INDEX OF DOCUMENTS FILED IN STATE COURT

     Exhibit                                           Description

       1         Docket Sheet

       2         Plaintiff’s Original Petition

       3         Citation to Texas Instruments, Inc.

       4         Return of Service

       5         Defendant’s Original Answer to Plaintiff’s Original Petition

       6         Texas Instruments, Incorporated’s Rule 91a Motion to Dismiss

       7         Plaintiff’s First Amended Petition

       8         Dismissal Hearing 4/16/21




                                                                                     46106407.1
Details                                                                                  Page 1 of 4
      Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21               Page 3 of 45 PageID 6




          Case Information

          CC-21-00225-C I TERRI GLOVER vs.TEXAS INSTRUMENTS, INC.

          Case Number                 Court                         Judicial Officer
          CC-21-00225-C               County Court at Law No. 3     MONTGOMERY, SALLY
          File Date                   Case Type                     Case Status
          01/19/2021                  DAMAGES (NON                  OPEN
                                      COLLISION)




          Party

          PLAINTIFF                                                 Active Attorneys 
          GLOVER, TERRI                                             Lead Attorney
                                                                    SCOTT, MATTHEW R
                                                                    Retained




          DEFENDANT                                                 Active Attorneys 
          TEXAS INSTRUMENTS, INC.                                   Lead Attorney
          Address                                                   FUNK, ROBYN M
          SERVE ITS REGISTERED AGENT: CT CORPORATION                Retained
          SYSTEM
          1999 BRYAN STREET, SUITE 900
          DALLAS TX 75201




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode... 3/2/2021
Details                                                                  Page 2 of 4
      Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21   Page 4 of 45 PageID 7



          Events and Hearings


           01/19/2021 NEW CASE FILED (OCA)


           01/19/2021 ORIGINAL PETITION 


           PLAINTIFF S ORIGINAL PETITION

             Comment
             PLAINTIFF S ORIGINAL PETITION


           01/20/2021 ISSUE CITATION 


           ISSUE CITATION

             Comment
             ESERVE# 50172256


           01/20/2021 JURY TRIAL DEMAND


           01/22/2021 CITATION (SERVICE) 


           Served
           01/25/2021

           Anticipated Server
           ATTORNEY

           Anticipated Method
           Actual Server
           PRIVATE PROCESS SERVER

           Returned
           01/27/2021
           Comment
           TEXAS INSTRUMENTS, INC.


           01/27/2021 RETURN OF SERVICE 


           RETURN OF SERVICE TEXAS INSTRUMENTS, INC.

             Comment
             TEXAS INSTRUMENTS, INC.


           01/29/2021 CITATION (SERVICE) 


           Unserved

           Anticipated Server




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode... 3/2/2021
Details                                                                     Page 3 of 4
      Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21      Page 5 of 45 PageID 8

            ATTORNEY

            Anticipated Method
            Comment
            AMENDED CITATION


            02/15/2021 ORIGINAL ANSWER - GENERAL DENIAL 


            ORIGINAL ANSWER


            02/15/2021 MOTION - DISMISS 


            MOTION TO DISMISS


            02/15/2021 AMENDED PETITION 


            FIRST AMENDED PETITION

              Comment
              FIRST AMENDED PETITION


            04/16/2021 DISMISSAL HEARING 


            CCL#3 DWOP 165a

            CCL#3 DWOP 165a

            Judicial Officer
            MONTGOMERY, SALLY

            Hearing Time
            9:00 AM




          Financial

          GLOVER, TERRI
               Total Financial Assessment                               $321.00
               Total Payments and Credits                               $321.00


           1/20/2021                                                   $321.00




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode... 3/2/2021
Details                                                                      Page 4 of 4
      Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21      Page 6 of 45 PageID 9

                      Transaction
                      Assessment

          1/20/2021   CREDIT CARD -        Receipt # CV-   GLOVER,    ($321.00)
                      TEXFILE (CC)         2021-00556      TERRI




          Documents


           PLAINTIFF S ORIGINAL PETITION

           CITATION 2012

           RETURN OF SERVICE TEXAS INSTRUMENTS, INC.

           ISSUE CITATION

           CCL#3 DWOP 165a

           CCL#3 DWOP 165a

           ORIGINAL ANSWER

           MOTION TO DISMISS

           FIRST AMENDED PETITION




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode... 3/2/2021
                                                                                                               FILED
                                                                                                   1/19/2021 2:50 PM
     Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                 Page 7 of 45 PageID 10       JOHN F. WARREN
                                                                                                     COUNTY CLERK
                                                                                                    DALLAS COUNTY


                                                       C-21-00225-C
                                     CAUSE NO.0

TERRI GLOVER,                                                 IN THE COUNTY COURT

         Plaintiff,

v.                                                            AT LAW NO.

TEXAS INSTRUMENTS, INC.,

         Defendant.                                           DALLAS COUNTY, TEXAS

                                PLAINTIFF'S ORIGINAL PETITION

                                                  I.

                                         INTRODUCTION

         Plaintiff Terri Glover (Plaintiff) files this Original Petition against Defendant Texas

Instruments, Inc. (Defendant).

                                                 II.

                                  DISCOVERY CONTROL PLAN

         1.      Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.3.

                                                 HI.

                                             PARTIES

         2.      Plaintiff is an individual and a citizen of Van Zandt County, Texas.

         3.      Defendant is a foreign with its principal place of business located at 12500 TI

Boulevard, Dallas, Texas 75243. Defendant may be served with process, including citation and a

copy of this petition, by serving its registered agent for service of process, CT Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.




Plaintiff's Original Petition                                                             Page 1
    Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                    Page 8 of 45 PageID 11



                                                    IV.

                                              JURISDICTION

           4.      The Court has jurisdiction over this action because the amount in controversy,

exclusive of interest and costs, is within the jurisdictional limits of the Court.

           5.      Defendant employs the requisite number of employees for coverage under the

relevant state laws and statutes upon which Plaintiffs claims are based.

           6.      As required by Texas Rule of Civil. Procedure 47(c), Plaintiff seeks monetary

relief over $1,000,000.00.

                                                    V.

                                                  VENUE

           7.      Venue is proper in Dallas County because (a) Defendant's principal place of

business is in Dallas County, t and (b) all or a substantial part of the events and omissions giving

rise to Plaintiff's claims occurred in Dallas County.2

                                                    VI.

                                         BACKGROUND FACTS

          8.       Plaintiff worked for Defendant from 1979 until she was unlawfully terminated on

or about January 2, 2018.

          9.       At the time of her termination, Plaintiff was 59 years old.

           10.     In 2014, John Daniels became Plaintiff's supervisor.

          11.      Daniels immediately told Plaintiff she was a poor employee.

           12.     Daniels based this off one month's numbers rather than Plaintiff's thirty-four-year

work history.

I   TEX. CIV. PRAC. & REM. CODE § 15.002(a)(2).

2   TEX. Cry. PRAC. & Ran. CODE § 15.002(a)(1).



Plaintiff's Original Petition                                                                   Page 2
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                    Page 9 of 45 PageID 12



         13.      Plaintiff reported to Defendant that she believed Daniels was targeting her

because of her age.

         14.      Over the next three years Daniels targeted Plaintiff and several other female

employees.

         15.      In early 2017, Plaintiff again reported to Defendant that Daniels was

discriminating against her because of her age.

         16.      Shortly after this Daniel placed Plaintiff on a bogus performance improvement

plan.

         17.      Daniel then terminated Plaintiffs employment.

         18.      Daniels targeted only older female workers in purging his group.

                                                 VII.

                                   CONDITIONS PRECEDENT

         19.      Plaintiff filed a Charge of Discrimination with the Equal Employment

Opportunity Commission, and the Charge was dual filed with the Texas Workforce Commission

pursuant to those agencies' work sharing agreement.

         20.      The Charge was filed within 180 days after the date on which the complained of

employment practices were committed.

         21.      More than 180 days have passed since the Charge was filed and no action has

been taken.

        22.      Plaintiff has timely exhausted all administrative remedies.




Plaintiff's Original Petition                                                             Page 3
    Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                    Page 10 of 45 PageID 13



                                                  viii.
                                        CAUSES OF ACTION

A.        First Cause of Action—Sex Discrimination—TCHRA3

          23.     Plaintiff incorporates each of the foregoing paragraphs.

          24.     Defendant discriminated against Plaintiff because of Plaintiffs sex.

          25.     Plaintiff was treated differently than similarly situated males.

          26.     Defendant's actions violated section 21.051 of the Texas Labor Code.

B.        Second Cause of Action—Sex Discrimination—Discriminatory Discharge—TCHRA

          27.     Plaintiff incorporates each of the foregoing paragraphs.

          28.     Defendant discriminated against Plaintiff because of Plaintiffs sex, and

terminated Plaintiff's employment because of her sex.

          29.     Defendant's actions violated section 21.051 of the Texas Labor Code.

C.        Fourth Cause of Action—Age Discrimination—TCHRA

          30.     Plaintiff incorporates each of the foregoing paragraphs.

          31.     Defendant discriminated against Plaintiff because of Plaintiffs age.

          32.     Defendant's actions violated section 21.051 of the Texas Labor Code.

D.        Fifth Cause of Action—Discrimination--Discriminatory Discharge —TCHRA

          33.     Plaintiff incorporates each of the foregoing paragraphs.

          34.     Defendant terminated Plaintiff's employment because of Plaintiff's age.

          35.     Defendant's actions violated section 21.051 of the Texas Labor Code.




3   Texas Commission on Human Rights Act.



Plaintiff's Original Petition                                                               Page 4
 Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                     Page 11 of 45 PageID 14



E.        Sixth Cause of Action—Unlawful Retaliation—TCHRA

          36.     Plaintiff incorporates each of the foregoing paragraphs.

          37.     Plaintiff engaged in protected activity as set forth in Texas Labor Code section

21.055.

          38.     In response, Defendant retaliated against Plaintiff and ultimately terminated

Plaintiff's employment.

          39.     Defendant's actions violated section 21.055 of the Texas Labor Code.

                                                  IX.

                                             DAMAGES

          40.    Defendant's actions violated the TCHRA, which entitles Plaintiff to recover from

Defendant back pay, front pay, compensatory damages, as well as pre judgment and post-

judgment interest.

          41.    Because Defendant's actions were done with malice and/or reckless indifference

to Plaintiff's state-protected rights, Plaintiff is entitled to recover from Defendant punitive

damages.

          42.    Plaintiff seeks all damages available under the TCHRA.

                                                  X.

                                ATTORNEYS' FEES AND COSTS

          43.    Plaintiff incorporates each of the foregoing paragraphs.

          44.    Plaintiff retained the services of undersigned counsel to prosecute Plaintiff's

claims.

          45.    Pursuant to Texas Labor Code section 21.259, Plaintiff is entitled to recover a

reasonable attorneys' fee from Defendant, including reasonable expert fees.




Plaintiff's Original Petition                                                               Page 5
 Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                      Page 12 of 45 PageID 15



                                                    XL

                           INJUNCTIVE AND DECLARATORY RELIEF

         46.      Plaintiff incorporates each of the foregoing paragraphs.

         47.      Plaintiff requests the Court enter an order providing injunctive and declaratory

relief including, but not limited to:

                  a.       Prohibiting Defendant from engaging in unlawful discrimination;

                  b.       Reporting to the Court on the manner of compliance with the terms
                           of a final order issued by this Court;

                  c.       Reinstating Plaintiff's employment with Defendant with backpay;

                  d.       Paying court costs;

                  e.       A declaration that Defendant violated Plaintiff's rights under
                           Chapter 21 of the Texas Labor Code, engaged in unlawful
                           employment discrimination, and considered an illegal factor in
                           terminating Plaintiff's employment; and

                  f.       Any additional equitable relief as the Court deems proper.

                                                    XII.

                                             JURY TRIAL

         48.      Plaintiff incorporates each of the foregoing paragraphs.

         49.      Plaintiff demands a jury trial.




Plaintiff's Original Petition                                                                  Page 6
 Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                       Page 13 of 45 PageID 16



                                                  XIII.

                                               PRAYER

         50.     Plaintiff respectfully requests that Defendant be cited to appear and answer, and

that upon final trial of this matter, the Court enter judgment against Defendant, awarding

Plaintiff:

                  A.       Back pay and front pay (including benefits);

                 B.       Compensatory damages;

                 C.       Punitive damages;

                 D.       Reasonable attorneys' fees and expert fees;

                  E.      Injunctive and declaratory relief, including but not limited to, an
                          Order:

                          a.      Prohibiting Defendant      from    engaging      in   unlawful
                                  discrimination;

                          b.      Reinstating Plaintiffs employment with Defendant with
                                  backpay;

                          c.      Reporting to the Court on the manner of compliance with
                                  the terms of a final order issued by this Court;

                           d.     Paying court costs;

                          e.      A declaration that Defendant violated Plaintiff's rights
                                  under Chapter 21 of the Texas Labor Code, engaged in
                                  unlawful employment discrimination, and considered an
                                  illegal factor in terminating Plaintiffs employment; and

                          f.      Any additional equitable relief the Court deems proper;

                 F.       Courts costs;

                 G.       Pre-judgment and post-judgment interest at the rate set by law; and

                 H.       All legal or equitable relief this Court deems proper.




Plaintiff's Original Petition                                                                      Page 7
 Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21     Page 14 of 45 PageID 17



                                    Respectfully submitted,


                                    /s/ Matthew R. Scott
                                    MATTHEW R. SCOTT
                                    Texas Bar No. 00794613
                                    matt@mattscottlawxom
                                    SCOTT LAW FIRM PLLC
                                    Founders Square
                                    900 Jackson Street, Suite 550
                                    Dallas, Texas 75202
                                    214-965-9675 / 214-965-9680 (Facsimile)
                                    ATTORNEYS FOR PLAINTIFF




Plaintiff's Original Petition                                                 Page 8
                                  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                                        Page 15 of 45 PageID 18

                                                                                                                                                                  ATTORNEY
                                                                                                                                                                  ATTORNEY
                                    THE          TEXAS
                                        STATE OF TEXAS
                                    THE STATE                                                                                                                   AMENDED
                                                                                                                                                                AMENDED
                                     CITATION
                                     CITATION                                                                                                                   CITATION
                                                                                                                                                                CITATION
                                      CAUSE N0.
                                            NO. CC-21-00225-C
                                                 CC—21-00225—C                                                                                         PLAINTIFF'S ORIGINAL PETITION
                                                                                                                                                       PLAINTIFF'S ORIGINAL PETITION
                                    COUNTY COURT AT
                                    COUNTY          AT LAW
                                                        LAW NO. 3                                                                                             CC—21-00225-C
                                                                                                                                                              CC-21-00225-C
                                                County, Texas
                                         Dallas County,
                                                                                                                                                      IN THE COUNTY COURT OF DALLAS
T0:
        TEXAS INSTRUMENTS,
               INSTRUMENTS, INC.                                                                                                                            County Court at Law No. 3
                                                                                                                                                            County
        SERVE ITS
        SERVE      REGISTERED AGENT:
               ITS REGISTERED                                                                                                                                Dallas County,
                                                                                                                                                                    County, Texas
        CT CORPORATION
        CT                 SYSTEM
           CORPORATION SYSTEM
        1999 BRYAN STREET,
        1999 BRYAN           SUITE 900
                    STREET, SUITE                                                                                                                          TERRI GLOVER,
                                                                                                                                                           TERRI GLOVER, PlaintiYS)
                                                                                                                                                                         Plaintiff(%)
        DALLAS, TX
        DALLAS,  TX 75201
                     75201
                                                                                                                                                                       VS.
      “You have been sued. You may
      "You                        may employ
                                        employ an attorney.  If you or your
                                                  attorney. Ifyou      your Attorney         le a WRITTEN ANSWER with the clerk who
                                                                            Attorney do not file
      issued this amended citation by
                                   by 10:00               Monday next following
                                       10:00 A.M. on the Monday         following the expiration
                                                                                       expiration of twenty
                                                                                                     twenty days          you were
                                                                                                             days after you   were served this       TEXAS INSTRUMENTS, INC.,
                                                                                                                                                                        INC, Defendant(%)
                                                                                                                                                                              Defendant(s)
      amended citation and PLAINTIFF'S ORIGINAL PETITION,
                                                        PETITION, a default judgment
                                                                               judgment may
                                                                                          may be taken against
                                                                                                         against you."
                                                                                                                 you.” In addition to filing
                                                                                                                                       ling a
      written answer with the clerk, you may be required
                                     you may                                                       parties of this suit. These disclosures
                                                 required to make initial disclosures to the other parties                                          SERVE:
                                                                                                                                                    SERVE:
      generally must be made no later than 30 days
      generally                                days after you
                                                          you file
                                                              le your                                              TexasLawHelp.org." Your
                                                                   your answer with the clerk. Find out more at TexasLawHelp.org.”                        TEXAS  INSTRUMENTS, INC.
                                                                                                                                                          TEXAS INSTRUMENTS,
      answer should be addressed to the clerk of County                                  County, Texas at the Court House of said County,
                                                 County Court at Law No. 3 of Dallas County,                                          County, 600      SERVE ITS
                                                                                                                                                       SERVE      REGISTERED AGENT:
                                                                                                                                                              ITS REGISTERED   AGENT:
      Commerce Street, Suite 101,
                               101, Dallas, Texas 75202.                                                                                                  CT CORPORATION
                                                                                                                                                          CT                SYSTEM
                                                                                                                                                             CORPORATION SYSTEM
                                                                                                                                                        1999 BRYAN STREET,
                                                                                                                                                                    STREET, SUITE 900
                                                               GLOVER
                                                        TERRI GLOVER
                                                        TERRI
                                                                                                                                                              DALLAS,  TX 75201
                                                                                                                                                              DALLAS, TX  75201
                                                           Plaintiff(s)
                                                          Plaintijs)
                                                                                                                                                                ISSUED THIS
                                                        VS.
                                                        VS.                                                                                              291H DAY OF JANUARY,
                                                                                                                                                         29TH DAY    JANUARY, 2021
                                                                                                                                                                              2021
                                                  TEXAS INSTRUMENTS,
                                                  TEXAS INSTRUMENTS, INC.
                                                                                                                                                       JOHN F. WARREN,        CLERK
                                                                                                                                                               WARREN, COUNTY CLERK
                                                         Defendant(s)
                                                         Defendant(s)                                                                                    BY: MOMODOU BAYO,
                                                                                                                                                         BY:                DEPUTY
                                                                                                                                                                      BAYO, DEPUTY
      Filed in said Court on the 19th day of January,
                                 19th day    January, 2021a copy
                                                            copy of which accompanies
                                                                          accompanies this amended citation.                                                   Attorney for Plaintiff
                                                                                                                                                               Attorney
                                                                                                                                                              MATTHEW R R SCOTT
      WITNESS: JOHN
      WITNESS:          WARREN, Clerk of the County
                JOHN F. WARREN,                                            County, Texas. GIVEN UNDER MY
                                                  County Courts of Dallas County,                     MY HAND                                                               LLP
                                                                                                                                                               SCOTT PEREZ LLP
          SEAL OF OFFICE,
      AND SEAL    OFFICE, at Dallas, Texas, and issued this 29th day
                                                                 day of January,
                                                                        January, 2021
                                                                                 2021 A.D.                                                                  JACKSON STREET,
                                                                                                                                                        900 JACKSON STREET, SUITE 550
      JOHN F. WARREN,
              WARREN, Dallas County                                                                                                                            DALLAS, TX 75202
                                                                                                                                                               DALLAS, TX
                             County Clerk                                                                                                                         214-965-9675



                                                                                                                                                         NO OFFICERS 1   HAVE BEEN
       By_—_,
       By                              , Deputy
                                         Deputy                                                                                                       COMECTED BY DAllAS COUNTY CLERIC
                Momodou Bayo
                        Bayo
                                       Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                            Page 16 of 45 PageID 19


                                                                                     OFFICER’S RETURN
                                                                                     OFFICER'S RETURN
CC-21-00225-C        County
                     County Court at Law No. 3

TERRI GLOVER vs. TEXAS
                 TEXAS INSTRUMENTS,
                       INSTRUMENTS, INC.

              SERVICE:
ADDRESS FOR SERVICE:
SERVE ITS REGISTERED AGENT:
SERVE
                  SYSTEM
CT CORPORATION SYSTEM
CT
1999 BRYAN STREET,
           STREET, SUITE 900
DALLAS, TX 75201
DALLAS, TX  75201

Fees:
Came to hand on the         day of
                            day                      ,, 20         ,, at      o’clock
                                                                              o'clock      .m., and executed in            County,
                                                                                                                           County, Texas by delivering to TEXAS INSTRUMENTS,
                                                                                                                                         by delivering             INSTRUMENTS,
INC. in person,                                       together with the accompanying
                       copy of this amended citation together
        person, a true copy                                                           copy of the PLAINTIFF'S ORIGINAL PETITION with the date and service at the following
                                                                         accompanying copy                                                                       following times and
places
places to-wit:

Name                                                           Date/Time                   Place, Course and Distance from Courthouse
                                                                                           Place,




And not executed as to the defendant(s),
                           defendant(s),

The diligence
    diligence used in finding
                      nding said defendant(s)
                                 defendant(s) being:
                                              being:


and the cause or failure to execute this process
                                         process is:


and the information received as to the whereabouts of said defendant(s) being:
                                                           defendant(s) being:



                                                       Serving
                                                       Serving Petition and Copy $                                                      ,, Officer
                                                                                                                                           Ofcer

                                                       Total    $                                                                        ,, County,
                                                                                                                                            County, Texas

                                                                                                       By:
                                                                                                       By:                                           , DePUtY
                                                                                                                                                     a
                                                                                                                                                       Deputy

                                                                                                                                                     ,, Afant
                                                                                                                                                        Affiant
                                                                                                                                                           FILED
                                                                                                                                                          FILED
                                                                                                                                             1/27/2021   11:47 AM
                                                                                                                                              1/27/2021 11:47       Electronically
                                                                                                                                                                    Electronically Served
                                                                                                                                                     F. WARREN
                                                                                                                                                 HN F.
                                                                                                                                              JOHN                    1/22/2021
                                                                                                                                                                      1/22/2021 9:01
                                                                                                                                                                                  9:01 AM
                              Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                                 Page 17 of 45 PageID          20
                                                                                                                                              JOCOUNTY    CLERK
                                                                                                                                                COUNTY CLERK
                                                                                                                                                        COUNTY
                                                                                                                                               DALLAS COUNTY
                                                                                                                                               DALLAS


                                                                                                                                                ATTORN EY
                                                                                                                                               ATTORNEY
                                THE STATE
                                THE          TEXAS
                                    STATE OF TEXAS                                                                                             CITATION
                                    CITATION
                                    CITATION                                                                                          PLAINTIFF'S ORIGINAL PETITION
                                        N0. CC-21-00225-C
                                  CAUSE NO.  CC-21-00225—C                                                                                   CC-21-00225-C
                                                                                                                                             CC-21-00225-C
                                COUNTY COURT AT AT LAW NO. 33
                                     Dallas County,
                                            County, Texas                                                                             IN THE COUNTY COURT OF DALLAS
                                                                                                                                            County
                                                                                                                                            County Court at Law No. 3
TO:                                                                                                                                         Dallas County,
                                                                                                                                                   County, Texas
        TEXAS INSTRUMENTS,
        TEXAS  INSTRUMENTS, INC.
        SERVE ITS REGISTERED AGENT:
        SERVE
        CT CORPORATION
        CT                SYSTEM
           CORPORATION SYSTEM                                                                                                                   GLOVER, Plaintiff(s)
                                                                                                                                          TERRI GLOVER, Plainul’s)
        1999       STREET, SUITE 900
        1999 BRYAN STREET,
                                                                                                                                                       VS.
        DALLAS,  TX 75201
        DALLAS, TX  7520]

      “You have been sued. You may
                                                                                                                                         TEXAS INSTRUMENTS,
                                                                                                                                         TEXAS INSTRUMENTS, INC.,
      "You                         may employ
                                        employ an attorney.
                                                     attorney. If        your Attorney
                                                                  you or your
                                                               Ifyou          Attorney do not file
                                                                                               le a WRITTEN ANSWER with
                                                                                                                                                Defendant(s)
                                                                                                        of twenty                               Defendam(s)
      the clerk who issued this citation by
                                         by 10:00                Monday next following
                                            10:00 A.M. on the Monday           following the expiration
                                                                                             expiration of twenty days
                                                                                                                  days after
                                                                                                                        aer you
                                                                                                                             you
      were served this citation and PLAINTIFF'S ORIGINAL PETITION,                     judgment may
                                                                   PETITION, a default judgment    may be taken against
                                                                                                                against you."
                                                                                                                         you.”
      Your answer should be addressed to the clerk of County
                                                          County Court at Law No. 3 ofof Dallas County,
                                                                                                 County, Texas at the Court House    SERVE:
                                                                                                                                     SERVE:
      ofsaid
      of said County,
              County, 600  Commerce    Street, Suite  101, Dallas,
                                                      lOl, Dallas. Texas  75202.                                                          TEXAS INSTRUMENTS,
                                                                                                                                          TEXAS INSTRUMENTS, INC.
                                                                                                                                       SERVE ITS REGISTERED
                                                                                                                                      SERVE      REGISTERED AGENT:
                                                                                                                                          CT CORPORATION
                                                                                                                                          CT CORPORATION SYSTEM
                                                 TERRI GLOVER
                                                 TERRI GLOVER                                                                           1999       STREET, SUITE 900
                                                                                                                                        I999 BRYAN STREET,
                                                   Plaintiffs)
                                                   Plaintwa)                                                                                  DALLAS, TX 75201
                                                                                                                                              DALLAS, TX
                                                        VS.                                                                                     ISSUED THIS
                                                                                                                                              DAY OF JANUARY,
                                                                                                                                         22ND DAY    JANUARY, 2021
                                          TEXAS INSTRUMENTS,
                                          TEXAS INSTRUMENTS, INC.
                                                 Defendant(s)
                                                 Defendams)                                                                           JOHN F. WARREN,
                                                                                                                                              WARREN, COUNTY CLERK
                                                                                                                                                     BAYO, DEPUTY
                                                                                                                                        BY: MOMODOU BAYO,
      Filed in said Court on the 19th
                                 19th day
                                      day of January, 2021a
                                          ofJanuary.         copy of which accompanies
                                                      202 1a copy          accompanies this citation.
                                                                                                                                              Attorney
                                                                                                                                              Attorney for Plaintiff
      WITNESS: JOHN F. WARREN,
                       WARREN, Clerk of the County
                                              County Courts of          County, Texas. GIVEN UNDER MY
                                                              of Dallas County,                                                              MATTHEW R SCOTT
                    0F OFFICE,
      HAND AND SEAL OF                                                day of
                       OFFICE, at Dallas, Texas, and issued this 22nd day    January, 2021 A.D.
                                                                          ofJanuary,                                                          SCOTT PEREZ LLP
                                                                                                                                                      STREET, SUITE 550
                                                                                                                                       900 JACKSON STREET,
              WARREN, Dallas County
      JOHN F. WARREN,        County Clerk                                                                                                     DALLAS. TX
                                                                                                                                              DALLAS,   TX 75202
                                                                                                                                                 214-965-9675
                                                                                                                                                 2 14-965-9675




                                                                                                                                          OWENS FEES
                                                                                                                                       NO OFFICER'S HES HAVE BEEN
       By______
       By       _____,             , Deputy
                                     Deputy                                                                                                      0M COUNTY
                                                                                                                                    mLIECl'ED BY DALLAS
                                                                                                                                    COLLECTED                  Elm
                                                                                                                                                        (DUNN CLERK
                       Bayo
               Momodou Bayo
                                        Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                           Page 18 of 45 PageID 21


                                                                                 OFFICER’S RETURN
                                                                                 OFFICER'S RETURN
      CC-21-00225-C County Court at Law No. 3
      CC-21-00225-C County

            CLOVER vs. TEXAS INSTRUMENTS,
      TERRI GLOVER                        INC.
                             INSTRUMENTS, INC.

      ADDRESS FOR SERVICE:
      SERVE ITS REGISTERED AGENT:
         CORPORATION SYSTEM
      CT CORPORATION
      1999 BRYAN STREET, SUITE 900
      DALLAS, TX 75201
      DALLAS, TX  75201

      Fees:                                 u
      Came to hand on the 23d       day of ‘
                             231‘; day                         ,, 2021
                                                                  2021        ,, at 3:55  o’clock
                                                                                    3:52 o'clock
                                                                                              '
                                                                                                       .m., and executed in ZQ/k
                                                                                                                              4          County,
                                                                                                                                         County, Texas by
                                                                                                                                                       by delivering
                                                                                                                                                          delivering to TEXAS
      INSTRUMENTS,
      INSTRUMENTS,        INC.
                         INC.  in person,
                                  person,  a true copl6
                                              Mll?cop   of this  Citation together
                                                                          together  with the accompa
                                                                                             accom   ying copy
                                                                                                   p ying copy  of the PLAINTIFF'S ORIGINAL PETITION   with the date and service
      at the following
             following times and  places
                                  places to-wit:

      Name                                  ‘                Date/Time                               Place, Course and Distance from Courthouse

      E     EB .t   [MM Wat/WWI                              yzg/z/arW/l                            lm
                                                                                                                  51mm»)? mpg/[gym 2m
63elif
“1W
       (-ichprKao
      And not executed as to the defendant(s),
                                 defendant(s),

      The diligence                    defendant(s) being:
                            nding said defendant(s)
          diligence used in finding                 being:


      and the cause or failure to execute this process
                                               process is:


      and the information received as to the whereabouts of said defendant(s)
                                                                 defendant(s) being:
                                                                              being:



                                                     Serving Petition and Copy
                                                     Serving              Copy                                                                   ,,GfeeL
                                                                                                                                                   -Off+ser_

                                                     Total   $                                                        774/115            ,, County,
                                                                                                                                            County, Texas
                                                                                                                        /


                                                                                                                                                 FEW
                                                                                                                                                 jeePutY

                                                                                                                            y                    ,, Affiant
                                                                                                                                                    Afant

                                                                                                             @
     Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21         Page 19 of 45 PageID 22
                         Automated Certificate of eService
                                       was created by
This automated certificate of service was             by the efiling
                                                             efiling system.
                                                                     system.
The filer served this document via email generated
                                           generated by by the efiling
                                                               efiling system
                                                                       system
on the date and to the persons
                         persons listed below.  The  rules governing
                                                           governing
certificates of service have not changed.
                                 changed. Filers must still provide
                                                             provide a
certificate of service that complies
                            complies with all applicable
                                              applicable rules.



Envelope
Envelope ID: 50081113
Status as of 1/27/2021
             1/27/2021 12:25 PM CST

Case Contacts

Name                 BarNumber Email                 Timestam
                                                     TimestampSubmitted
                                                              pSubmitted     Status
MATTHEW R.SCOTT
        R.SCO'|'|'             matt@mattscottlaw.com
                               matt@mattscottlaw.com 1/27/2021
                                                     1/27/2021 11:47:01
                                                               11:47:01 AM   SENT
                                                                                                                 FILES
                                                                                                                 FILED
                                                                                                     2/15/2021
                                                                                                     2/15/2021 8:28 AM
                                                                                                     JOHN F. WARREN
       Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                 Page 20 of 45 PageID 23       COUNTY CLERK
                                                                                                     DALLAS COUNTY




                                     CAUSE NO. CC-21-00225-C

TERRI GLOVER,                                        §§       IN THE COUNTY COURT
                                                     §§
                  Plaintiff,                         §§
                                                     §§
vv..                                                 §§       AT LAW NO. 3
                                                     §§
TEXAS INSTRUMENTS, INC.,                             §§
                                                     §§
                  Defendant.                         §§       DALLAS COUNTY, TEXAS


        DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF'S
        DEFENDANT'S                    PLAINTIFF’S ORIGINAL PETITION
                                                          i
           Defendant Texas Instruments Incorporated (“Defendant” or "Texas
                                       Incorporated ("Defendant"    “Texas Instruments”)
                                                                           Instruments") files

this Original Answer to Plaintiff's
                        Plaintiffs Original Petition ("Petition")
                                                     (“Petition”) filed by Plaintiff Terri Glover

(“Plaintiff’) and
("Plaintiff') and states:2
                  states:2

                                                I.
                                          GENERAL DENIAL

           Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant denies all the

allegations contained in the Petition and demands strict proof thereof in accordance of the laws

of the State of Texas.

                                          II.
                      DEFENSES,
                      DEFENSES. INCLUDING AFFIRMATIVE DEFENSES

           Texas Instruments asserts the following affirmative and other defenses without assuming

any burdens of production, persuasion, or proof that, pursuant to law, are not legally assigned to

                      sire Plaintiff's
Texas Instruments and are  Plaintiffs burden to prove. Texas Instruments expressly reserves its

right to assert additional defenses as discovery progresses.




1
    The correct name of the Defendant is Texas Instruments Incorporated.
2
    Defendant is filing contemporaneously herewith a Motion to Dismiss pursuant to Rule 91a.


                                                     1
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                Page 21 of 45 PageID 24



        1.       Plaintiffs claims are barred, in whole or in part, by her failure to allege facts

sufficient to constitute a cause of action.

       2.        Plaintiffs claims are barred, in whole or in part, by the applicable statutes of

limitations including, but not limited to, those statutes of limitations under the Texas Labor

Code, including, but not limited to, § 21.256 therein.

       3.                                                   Plaintiffs Texas Labor Code claims
                 Plaintiffs claims are barred to the extent Plaintiff's

                                                           180 days before the filing of her
concern discrete events alleged to have occurred more than 180

Charge of Discrimination.

       4.        Plaintiffs claims are barred to the extent Plaintiff did not timely comply with,

fulfill and/or exhaust all applicable administrative procedures and remedies and/or did not satisfy

all conditions precedent.

        5.       Plaintiffs claims are barred, in whole or in part, to the extent that such claims

exceed the scope of or are inconsistent with the charge of discrimination Plaintiff filed with the

Texas Workforce Commission -                       (“TWC”) and Equal Employment
                           — Civil Rights Division ("TWC")

                       (“EEOC”).
Opportunity Commission ("EEOC").

       6.                            Plaintiffs employment, Plaintiff was an employee at-will,
                 At all times during Plaintiff's

employed for an indefinite period, and could be discharged with or without notice and with or

without cause.

        7.       All decisions made regarding or affecting Plaintiff were based upon legitimate,

non-discriminatory, non-retaliatory reasons that were in no way related to Plaintiffs alleged

protected activity, or any other protected status.




                                                     2
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                 Page 22 of 45 PageID 25



          8.    Defendant would have made the same employment decisions with regards to

Plaintiff in the absence of any discriminatory or otherwise unlawful motive, and such motive is

denied.

          9.    Plaintiffs claims are barred because Texas Instruments has, in good faith, acted in
                Plaintiff's

conformity with Chapter 21 of the Texas Labor Code. Texas Instruments has in place clear and

well-disseminated policies against discrimination and retaliation and a reasonable and available

complaint procedure that provides for prompt and effective responsive action.

          10.   Plaintiffs claims are barred in whole or in part by the doctrines of estoppel,

waiver, consent, unclean hands, and/or laches.

          11.   Plaintiffs claim for compensatory damages are subject to the limitations set forth
                Plaintiff's

in Texas Labor Code § 21.2585.

          12.   Plaintiff is not entitled to exemplary/punitive damages. Any award of punitive

damages in this case would violate the Texas Constitution and the United States Constitution.

Accordingly, Defendant pleads and invokes the application of the limitations placed on awards

of damages under Chapter 41 of the Texas Civil Practice & Remedies Code, including, but not

limited to, Section 41.008 of the same, and by the constitutions of both Texas and the United

States.

          13.   Plaintiff has failed to take reasonable steps to mitigate her damages, if any.

Accordingly, Plaintiff is barred from recovering any damages, or any recovery of damages must

be reduced.

          14.
          14.   Defendant asserts that to the extent that Plaintiff is alleging lost wages and lost

earning capacity, such recovery, if any, is limited to post-taxed earnings or net earnings, pursuant




                                                 3
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                   Page 23 of 45 PageID 26



           18.091 of the Texas Civil Practice and Remedies Code and other applicable statutes
to Section 18.091

and/or case law.

       15.
       15.     Any alleged lost wages and damages are barred after the date Plaintiff finds

and/or has found substantially equivalent employment. Alternatively, Defendant is entitled to an

offset for any subsequent earnings earned by the Plaintiff pursuant to the Texas Labor Code.

       16.     Plaintiffs injuries and damages, if any, were wholly or partially caused by her
               Plaintiff's

own conduct and were not caused by or attributable to Defendant.

       17.     Any alleged emotional distress claimed by Plaintiff was not so intense or of such

duration that no ordinary person should be expected to endure it.

       18.     Any emotional distress suffered or claimed to have been suffered by Plaintiff was

not reasonable or justified under the circumstances.

       Defendant retains the right to add any other and further affirmative defenses in

compliance with the Texas Rules of Civil Procedure and/or the Court's
                                                              Court’s scheduling order.

       WHEREFORE, Defendant prays that Plaintiff take nothing by way of her pleadings,

that Defendant be dismissed and recover the costs expended herein, and for any and all further

relief, at law or in equity, to which Defendant shows itself justly entitled.

                                               Respectfully submitted,

                                               OGLETREE, DEAKINS, NASH,
                                                SMOAK & STEWART, PC

                                                /s/ Robyn Funk
                                               Robyn Funk
                                                      SEN: 24104415
                                               Texas SBN:
                                               Preston Commons West
                                               8117 Preston Road, Suite 500
                                               Dallas, TX 75225
                                               (214) 987-3800 - Phone
                                               (214) 987-3927 - Fax
                                               robyn. funk@ogletree.com
                                               robyn.funk@ogletree.com



                                                  4
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                Page 24 of 45 PageID 27




                                             Stephen E. Hart
                                                    SEN: 00793911
                                             Texas SBN:  00793911
                                             One Allen Center
                                             500 Dallas Street, Suite 3000
                                             Houston, TX 77002
                                                   655-5772-Phone
                                             (713) 655-5772  — Phone
                                                   655-0020-Fax
                                             (713) 655-0020  — Fax
                                             stephen.hart@ogletree.com

                                             ATTORNEYS FOR DEFENDANT
                                             TEXAS INSTRUMENTS INCORPORATED



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2021, the foregoing document was electronically
filed with the Clerk of the Court using the electronic filing system, which will send notification
of such filing to all parties and counsel of record.


                                                    /s/ Robyn Funk
                                                    Robyn Funk

                                                                                     45875016.1
                                                                                     45875016.1




                                                5
     Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21       Page 25 of 45 PageID 28
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.
Nancy Dushion on behalf of Robyn Funk
Bar No. 24104415
nancy.dushion@odnss.com
Envelope ID: 50653727
Status as of 2/22/2021
             2/22/2021 8:39 AM CST

Case Contacts

Name              BarNumber Email                               TimestampSubmitted Status

MATTHEW R.SCOTT             matt@mattscottlaw.com               2/15/2021 8:28:33 AM
                                                                2/15/2021              SENT

MATTHEW R.SCOTT             matt@mattscottlaw.com               2/15/2021 8:28:33 AM
                                                                2/15/2021              SENT
Robyn Funk                  robyn.funk@ogletree.com             2/15/2021 8:28:33 AM
                                                                2/15/2021              SENT
BeLinda Redwine                                                 2/15/2021 8:28:33 AM
                            belinda.redwine@ogletreedeakins.com 2/15/2021              SENT

Stephen E.Hart              stephen.hart@ogletree.com           2/15/2021 8:28:33 AM
                                                                2/15/2021              SENT
                                                                                                                  FILED
                                                                                                                  FILES
                                                                                                      2/15/2021 8:33 AM
                                                                                                      2/15/2021
                                                                                                      JOHN F. WARREN
       Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21           Page 26 of 45 PageID 29              COUNTY CLERK
                                                                                                      DALLAS COUNTY



                                   CAUSE NO. CC-21-00225-C

TERRI GLOVER,                                   §§      EV THE COUNTY COURT
                                                        IN
                                                §§
                  Plaintiff,                    §§
                                                §§
vv..                                            §§      AT LAW NO. 3
                                                §§
TEXAS INSTRUMENTS, INC.,                        §§
                                                §§
                 Defendant.                     §§      DALLAS COUNTY, TEXAS

        TEXAS INSTRUMENTS INCORPORATED'S
                          INCORPORATED’S RULE 91a MOTION TO DISMISS

           Defendant Texas Instruments Incorporated, incorrectly named by Plaintiff as "Texas
                                                                                       “Texas

             Inc.” ("Defendant"
Instruments, Inc." (“Defendant” or "Texas
                                   “Texas Instruments")
                                          Instruments”) files this Motion to Dismiss Plaintiff's
                                                                                     Plaintiffs

                  (“Motion”), moving the Court to dismiss Plaintiffs claims pursuant to Texas
Original Petition ("Motion"),

Rule of Civil Procedure 91a because Plaintiffs claims have no basis in law. Accordingly,

Defendant would show the Court as follows:

                                              I.
                                        INTRODUCTION
           Plaintiff is a former Pricing Specialist for Texas Instruments. On January 19,
                                                                                      19, 2021,

Plaintiff filed this lawsuit ("Petition")
                             (“Petition”) against Texas Instruments, alleging the following causes

                        21 of the Texas Labor Code (the Texas Commission on Human Rights
of action under Chapter 21

       “TCHRA”) based on her employment termination and actions that allegedly occurred
Act or "TCHRA")

during her employment with Texas Instruments: sex and age discrimination under Texas Labor

Code § 21.051 and retaliation under Texas Labor Code § 21.055. See Pl's
                                                                   Pi’s Petition. ¶¶ 23-26, 28-

                                                           Plaintiff s causes of action.
29, 31-32, 34-35, and 37-39. This Motion addresses each of Plaintiff's

           In her Petition, Plaintiff alleges that her employment with Texas Instruments was

“unlawfully terminated on or about January 2, 2018."
"unlawfully                                   2018.” See Pi’s
                                                         Pl's Petition. ¶
                                                                        ]f 8. Decisively, Plaintiff

also alleges that she "filed
                      “filed a Charge of Discrimination with the Equal Employment Opportunity


TEXAS INSTRUMENTS INCORPORATED'S
                  INCORPORATED’S RULE 91a MOTION TO DISMISS                                 Page1I
                                                                                            PAGE
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                               Page 27 of 45 PageID 30



Commission, and the Charge was dual filed with the Texas Workforce Commission pursuant to

                                                  180 days after the date on which the
      agencies’ work sharing agreement ... within 180
those agencies'

                                        committed.,, See Pi’s
complained of employment practices were committed."      Pl's Petition. ¶¶
                                                                        Tflf 19-20
                                                                             19-20 (Emphasis

                                               Plaintiff s Petition as true solely for purposes of
added). Accordingly, taking the allegations of Plaintiff's

                  1, 2018 (i.e.,
this Motion, July 1,      (Le., 180
                                 180 days after January 2, 2018) was the latest date Plaintiff

could have filed her Charge of Discrimination with the EEOC and the Texas Workforce

Commission.1
Commission.'

         Texas Labor Code section 21.256 provides that "[a]
                                                       “[a] civil action may not be brought

under this subchapter later than the second anniversary of the date"
                                                               date” on which the complaining

party filed a charge of discrimination with the Texas Workforce Commission ("TWC")
                                                                           (“TWC”) Civil

Rights Division. Tex. Lab. Code § 21.256. However, Plaintiff filed this lawsuit on January 19,
                                                                                           19,

2021, over two and a half years after July 1,
                                           1, 2018. Accordingly, because Plaintiffs
                                                                         Plaintiff's Petition

shows that her claims are untimely and legally improper, Plaintiff's
                                                         Plaintiffs claims have no basis in law,

                             Plaintiffs claims with prejudice.
and the Court should dismiss Plaintiff's

                                               II.
                                     ARGUMENTS & AUTHORITIES
                                                 AUTHORITIES

A.       Rule 91a Motion to Dismiss Standard.
                                                         “a party may move to dismiss a cause of
         Texas Rule of Civil Procedure 91a provides that "a

                                                     fact.” Tex. R. Civ. P. 91a.1
action on the grounds that it has no basis in law or fact."                 91a.l (Emphasis

        “A cause of action has no basis in law if the allegations, taken as true, together with
added). "A

inferences reasonably drawn from them, do not entitle the claimant to the relief sought."
                                                                                 sought.” Id. "A
                                                                                              “A

cause of action has no basis in fact if no reasonable person could believe the facts pleaded."
                                                                                     pleaded.” Id.

         In ruling on a Rule 91a motion, a court "may
                                                 “may not consider evidence ... and must decide

1 In her Petition, Plaintiff alleges that she was subjected to alleged discrimination and retaliation from 2014 through
her discharge on January 2, 2018. See Pl's Pi’s Petition. Irlf 10-18.
                                                               10-18.

TEXAS INSTRUMENTS INCORPORATED'S
                  INCORPORATED’S RULE 91a MOTION TO DISMISS                                                     Page 2
                                                                                                                PAGE
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                              Page 28 of 45 PageID 31



the motion based solely on the pleading of the cause of action."
                                                        action.” Tex. R. Civ. P. 91a.6. In other

       “Rule 91a limits a court's
words, "Rule              court’s factual inquiry to the plaintiff's
                                                         plaintiffs pleadings but does not so limit

                  inquiry.” Bethel v. Quilling, Selander, Lownds, Winslett & Moser, P.C., 595
    court’s legal inquiry."
the court's

                             “The rule does not limit the universe of legal theories by which
S.W.3d 651, 656 (Tex. 2020). "The

the movant may show that the claimant is not entitled to relief based on the facts as alleged."
                                                                                      alleged.” Id.

                     “Rule 91a permits dismissal based on an affirmative defense."
at 655. Accordingly, "Rule                                               defense.” Id. at 653.2

              “Rule 91a permits motions to dismiss based on affirmative defenses 'if
Specifically, "Rule                                                              ‘if the

allegations, taken as true, together with inferences reasonably drawn from them, do not entitle

                                     Id.', accord Renate Nixdorf GmbH & Co. KG v. TRA Midland
                           sought.’” Id.;
the claimant to the relief sought."'

Props., LLC, No. 05-17-00577-CV, 2019 WL 92038, at *10 (Tex. App.—Dallas Jan. 30, 2019,

pet. denied) (mem. op) ("this
                       (“this Court and others have upheld rule 91a dismissals on the basis of

                                                                   defense.”); Galan Family Tr.
affirmative defenses when the pleadings established the applicable defense.");

v. State, No. 03-15-00816-CV, 2017 WL 744250, at *3 (Tex. App.—Austin Feb. 24, 2017, pet.

denied) (mem. op.) (Affirming district court order dismissing claims under Rule 91a based on the

statute of limitations).

B.       Plaintiffs claims under TCHRA are time-barred and her Petition should be
         Plaintiff's
         dismissed.
         A party bringing a statutory cause of action must meet all the statutory requirements.

                                                    891 (Tex. 1986). Chapter 21 of the Texas
Grounds v. Tolar Indep. Sch. Dist., 707 S.W.2d 889, 891

Labor Code establishes a comprehensive administrative and judicial review system for

individuals to obtain relief for alleged unlawful employment practices. See Tex. Lab. Code §

21.001 et seq. In order to assert a claim under Chapter 21, a plaintiff must first file a charge of

employment discrimination with the TWC Civil Rights Division within 180 days of the alleged

22 "In
   n
     In deciding a Rule 91a motion, a court may consider the defendant's pleadings if doing so is necessary to make
the legal determination of whether an affirmative defense is properly before the court."
                                                                                 court.” Id. at 656.

TEXAS INSTRUMENTS INCORPORATED'S
                  INCORPORATED’S RULE 91a MOTION TO DISMISS                                                   Page 3
                                                                                                              PAGE
    Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                    Page 29 of 45 PageID 32



unlawful employment practice. Tex. Lab. Code § 21.202(a). Once a plaintiff files a charge, he

or she must then file a lawsuit no later than two years after the date the charge was filed. See

                        (“A civil action may not be brought under this subchapter later than the
Tex. Lab. Code § 21.256 ("A

second anniversary of the date the complaint relating to the action is filed.");
                                                                       filed.”); Vu v. ExxonMobil

                       320-21 (Tex. App.—Houston
Corp., 98 S.W. 3d 318, 320-21       App.—^Houston [1st Dist.]
                                                       Dist] 2003, pet. denied) ("The
                                                                                (“The trigger

date for the running of [Plaintiff's]
                        [Plaintiffs] 2-year statute of limitations pursuant to Tex. Labor Code

Ann. § 21.256 ... is found to be the date that [Plaintiff] first filed written paperwork with the

Commission”)3
Commission")3

        The two-year statute of limitations in Section 21.256 is mandatory. In re United Servs.

      Ass’n,
Auto. Ass 'n, 307 S.W.3d 299, 310 (Tex. 2010). Further, actions taken or delays allegedly caused

by administrative agencies such as the EEOC and TWC cannot enlarge this statutory time limit.

See Eckerdt v. Frostex Foods, Inc., 802 S.W.2d 70, 71 (Tex. App.—Austin 1990,
                                                                        1990, no writ)

(TWC’s delay in sending notice letter did not postpone the statutory deadline to sue). Thus, a
(TWC's

party must file suit within this two-year period, regardless of whether—or when—she received a

notice of right to sue letter from the TWC. Univ. of Tex.—MD Anderson Cancer Ctr. v. Porter,

No. 14-17-00107-CV, 2017 WL 5196146, at *3 (Tex. App.—Houston [14th Dist.] Nov. 2, 2017,

                    (“Under the plain language of section 21.256, appellee had two years from
no pet.) (mem. op.) ("Under

the date offiling her complaint to file her civil suit This limitation is separate from and in

addition to the requirement of section 21.254 that suit must be filed within sixty days of

                                 sue. ””) (Emphasis added) (Internal citations omitted); Ledesma
receiving notice of the right to sue."")

v. Allstate Ins. Co., 68 S.W.3d 765, 772 (Tex. App.—Dallas 2001, no pet.) ("Regardless
                                                                          ^Regardless of



3
3                                           Dist, No. 3:16-CV-3162-L, 2017 WL 3190727, at *4, (N.D. Tex. May
  See also Owens v. Dallas Cty. Cmty. Coll. Dist.,
                                      adopted. No. 3:16-CV-3162-L, 2017 WL 3172748 (N.D. Tex. July 26, 2017)
16, 2017), report and recommendation adopted,
16,
(“The TCHRA creates a two-year statute of limitations from the date the complainant files his administrative
("The
                TWC.”) (Emphasis added).
charge with the TWC.")

TEXAS INSTRUMENTS INCORPORATED'S
                  INCORPORATED’S RULE 91a MOTION TO DISMISS                                         Page 4
                                                                                                    PAGE
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                                  Page 30 of 45 PageID 33



whether the complainant receives the TCHR's
                                     TCHR’s "right
                                            “right to sue"
                                                      sue” letter before or after the

complainant receives the EEOC's
                         EEOC’s "right
                                “right to sue"
                                          sue” letter, the complainant is still time-barredfrom

filing any state claims later than two years after the date the complainant originally filed the

                                                                  [0]ur construction of
complaint with the EEOC/TCHR and checked the dual-filing box. ... [O]ur

section 21.254 does not expand the limitations period outside the two-year provision of section

       ....”) (Emphasis added).4
21.256 ....")

         Each of Plaintiffs
                 Plaintiff's claims against Texas Instruments fails as a matter of law because

Plaintiffs Petition clearly establishes that her claims are untimely. Plaintiff asserted each of her

Claims solely pursuant to TCHRA, thereby subjecting them to TCHRA's
                                                            TCHRA’s two-year statute of

limitations. Plaintiff alleges that her employment termination on January 2, 2018 was the last

allegedly unlawful discriminatory and/or retaliatory acts,
                                                     act5, and she alleges that she dual-filed her

Charge of Discrimination with the EEOC and TWC Civil Rights Division ("CRD")
                                                                     (“CRD”) "within
                                                                             “within 180
                                                                                     180

days” thereafter. See P1's
days"                 Pi’s Petition. In 19-20.6
                                        19-20.6 Thus, Plaintiffs  “allegations, taken as true,
                                                      Plaintiff's "allegations,

together with inferences reasonably drawn from them"7
                                               them”7 establish that Plaintiff filed her

                                                        1, 2018. Therefore, the latest date
EEOC/TWC Charge of Discrimination by no later than July 1,

                                                                1, 2020. However, Plaintiff did
the two-year statute of limitations could have expired was July 1,



4 See also Pete v. City of Houston,
                               Houston, NO. 4:14-CV-2600, 2017 WL 5642479, *5 (S.D. Tex. Mar. 31, 2017) ("Whether (“Whether
or not he receives a [TWC right to sue] letter, the plaintiff must institute his suit within two years of filing the
                  complaint.”); Owens, 2017 WL 3190727, at *4; Mackey v. Cone!
administrative complaint.");                                                     Cont'l Airlines, Civil Action H-11-4246,
                                                                                                               H-l 1-4246, at
*11 (S.D. Tex. Apr. 10, 2012) ("Plaintiff
                                       (“Plaintiff filed her discrimination charge simultaneously with the EEOC and the
TWC on October 9, 2009. She filed her original complaint in this lawsuit on December 5, 2011, two years and 57
days after she filed the discrimination charge, well outside of the two-year statute of limitations period for TCHRA
claims under § 21.256. In re USAA, 307 S.W. 3d at 310. Thus, this claim is time-barred. That Plaintiffs Notice of
Right To File a Civil Action was sent to Plaintiff on October 4, 2011 by the TWC does not extend the two-year
limitations period established in § 21.256.").
                                         21.256.”).
55 See Pi’s
       Pl's Petition,  flj 8,
            Petition. IN   8,28,
                              28, 34, 38.
6 Because of the work-sharing agreement between the EEOC and the TWC, the date Plaintiff filed her charge of
6
discrimination with the EEOC is also the date she filed it with the TWC. The regulations for the TWC Civil Rights
            (“CRD”) provide that, "[f]
Division ("CRD")                        “[f]or
                                            or the purpose of satisfying the filing
                                                                              fifing requirements of Texas Labor Code §
              [f]or
21.201, ... [f]  or a complaint filed with EEOC and deferred to CRD, timeliness of the complaint shall be determined
by the date on which the complaint is receivedby
                                             received by EEOC.”
                                                          EEOC." 40 Tex. Admin.
                                                                           Admin Code § 819.71(2).
7 Tex. R. Civ. P. 91a.l.

TEXAS INSTRUMENTS INCORPORATED'S
                  INCORPORATED’S RULE 91a MOTION TO DISMISS                                                         Pages5
                                                                                                                    PAGE
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                 Page 31 of 45 PageID 34



not file suit until January 19, 2021, over 6 months after the limitations period contained in Texas

                                                 Plaintiffs Petition shows that Plaintiff's
Labor Code Section 21.256 expired. Consequently, Plaintiff's                    Plaintiffs

claims have no basis in law and shows that Plaintiff is not entitled to the relief she seeks because

her claims are time-barred.     Accordingly, as a matter of law, Plaintiffs
                                                                 Plaintiff's lawsuit must be

dismissed. See Univ. of Tex.—MD Anderson v. Porter, 2017 WL 5196146, at *4 (reversing trial

court’s denial of a Rule 91a motion when the petition demonstrated that the two-year limitations
court's

Texas Labor Code Section 21.256 had expired).

C.      The Court should award Texas Instruments its reasonable and necessary attorneys'
                                                                              attorneys’
        fees.

                                 “the court may award the prevailing party on [a motion made
        Rule 91a.7 provides that "the

under Rule 91a] all costs and reasonable and necessary attorney fees incurred with respect to the

challenged cause of action in the trial court. Any award of fees must be based on evidence."
                                                                                  evidence.” Tex.

R. Civ. P. 7. Plaintiff has an opportunity to avoid the Court ruling on this Motion by filing a

nonsuit at least three days before the Motion is heard. Tex. R. Civ. P. 5(a). Should she fail to do

so, despite the foregoing authority, in addition to granting the Motion, the Court should exercise

                                                                       attorneys’ fees, including
its discretion to award Texas Instruments its reasonable and necessary attorneys'

contingent appellate fees, in an amount to be determined upon the submission of evidence by

affidavit.

                                             III.
                                         CONCLUSION

        For the foregoing reasons, Texas Instruments respectfully requests that the Court grant

this Motion, dismiss Plaintiffs
                     Plaintiff's claims against Texas Instruments in their entirety with prejudice,

                                                                           Plaintiffs legally
and award Texas Instruments its costs and fees associated with challenging Plaintiff's

baseless claims.



TEXAS INSTRUMENTS INCORPORATED'S
                  INCORPORATED’S RULE 91a MOTION TO DISMISS                                  Page 6
                                                                                             PAGE
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                Page 32 of 45 PageID 35




                                             Respectfully submitted,

                                             OGLETREE, DEAKINS, NASH,
                                              SMOAK & STEWART, PC

                                              /s/ Robyn Funk
                                             Robyn Funk
                                                    SEN: 24104415
                                             Texas SBN:
                                             Preston Commons West
                                             8117 Preston Road, Suite 500
                                             Dallas, TX 75225
                                             (214) 987-3800 - Phone
                                             (214) 987-3927 - Fax
                                             robvn.funk@ogletree.com
                                             robyn.funk@ogletree.com

                                             Stephen E. Hart
                                                    SEN: 00793911
                                             Texas SBN:  00793911
                                             One Allen Center
                                             500 Dallas Street, Suite 3000
                                             Houston, TX 77002
                                                   655-5772-Phone
                                             (713) 655-5772  — Phone
                                                   655-0020-Fax
                                             (713) 655-0020  — Fax
                                             stephen.hart@ogletree.com

                                             ATTORNEYS FOR DEFENDANT
                                             TEXAS INSTRUMENTS INCORPORATED


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2021, the foregoing document was electronically
filed with the Clerk of the Court using the electronic filing system, which will send notification
of such filing to all parties and counsel of record.



                                                    /s/ Robyn Funk
                                                    Robyn Funk



                                                                                         45999815.1
                                                                                         45999815.1




TEXAS INSTRUMENTS INCORPORATED'S
                  INCORPORATED’S RULE 91a MOTION TO DISMISS                                Page7
                                                                                           PAGE ?
     Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21       Page 33 of 45 PageID 36
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.
Nancy Dushion on behalf of Robyn Funk
Bar No. 24104415
nancy.dushion@odnss.com
Envelope ID: 50653749
Status as of 2/22/2021
             2/22/2021 8:40 AM CST

Case Contacts

Name              BarNumber Email                               TimestampSubmitted Status

Belinda Redwine
BeLinda                                                         2/15/2021 8:33:36 AM
                            belinda.redwine@ogletreedeakins.com 2/15/2021              SENT

Robyn Funk                  robyn.funk@ogletree.com             2/15/2021 8:33:36 AM
                                                                2/15/2021              SENT
MATTHEW R.SCOTT             matt@mattscottlaw.com               2/15/2021 8:33:36 AM
                                                                2/15/2021              SENT
MATTHEW R.SCOTT             matt@mattscottlaw.com               2/15/2021 8:33:36 AM
                                                                2/15/2021              SENT

Stephen E.Hart              stephen.hart@ogletree.com           2/15/2021 8:33:36 AM
                                                                2/15/2021              SENT
                                                                                                               FILED
                                                                                                  2/15/2021 10:25 AM
                                                                                                   JOHN F. WARREN
     Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21              Page 34 of 45 PageID 37           COUNTY CLERK
                                                                                                    DALLAS COUNTY




                                     CAUSE NO. CC-21-00225-C

TERRI GLOVER,                                                IN THE COUNTY COURT

         Plaintiff,

v.                                                           AT LAW NO. 3

TEXAS INSTRUMENTS, INC.,

         Defendant.                                          DALLAS COUNTY, TEXAS

                          PLAINTIFF'S FIRST AMENDED PETITION

                                                 I.

                                         INTRODUCTION

         Plaintiff Terri Glover (Plaintiff) files this First Amended Petition against Defendant

Texas Instruments, Inc. (Defendant).

                                                II.

                                    DISCOVERY CONTROL PLAN

         1.     Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.3.

                                                III.

                                            PARTIES

         2.     Plaintiff is an individual and a citizen of Van Zandt County, Texas.

         3.     Defendant is a foreign with its principal place of business located at 12500 TI

Boulevard, Dallas, Texas 75243. Defendant may be served with process, including citation and a

copy of this petition, by serving its registered agent for service of process, CT Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.




Plaintiffs First Amended Petition                                                        Page 1
    Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                   Page 35 of 45 PageID 38



                                                   IV.

                                              JURISDICTION

          4.       The Court has jurisdiction over this action because the amount in controversy,

exclusive of interest and costs, is within the jurisdictional limits of the Court.

          5.       Defendant employs the requisite number of employees for coverage under the

relevant state laws and statutes upon which Plaintiff's claims are based.

          6.       As required by Texas Rule of Civil Procedure 47(c), Plaintiff seeks monetary

relief over $1,000,000.00.

                                                    V.

                                                  VENUE

           7.      Venue is proper in Dallas County because (a) Defendant's principal place of

business is in Dallas County,1 and (b) all or a substantial part of the events and omissions giving

rise to Plaintiff's claims occurred in Dallas County.2

                                                   VI.

                                         BACKGROUND FACTS

          8.       Plaintiff worked for Defendant from 1979 until she was unlawfully terminated on

or about January 2, 2018.

          9.       At the time of her termination, Plaintiff was 59 years old.

          10.      In 2014, John Daniels became Plaintiff's supervisor.

          11.      Daniels immediately told Plaintiff she was a poor employee.

          12.      Daniels based this off one month's numbers rather than Plaintiff's thirty-four-year

work history.

I   TEX. Civ. PRAC. & REM. CODE § 15.002(a)(2).

2   TEX. Civ. PRAC. & REM. CODE § 15.002(a)(1).



Plaintiffs First Amended Petition                                                               Page 2
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                 Page 36 of 45 PageID 39



        13.     Plaintiff reported to Defendant that she believed Daniels was targeting her

because of her age.

        14.     Over the next three years Daniels targeted Plaintiff and several other female

employees.

        15.     In early 2017, Plaintiff again reported to Defendant that Daniels was

discriminating against her because of her age.

        16.     Shortly after this Daniel placed Plaintiff on a bogus performance improvement

plan.

        17.     Daniel then terminated Plaintiffs employment.

        18.     Daniels targeted only older female workers in purging his group.

                                                 VII.

                                    CONDITIONS PRECEDENT

        19.     Plaintiff filed a Charge of Discrimination with the Equal Employment

Opportunity Commission, and the Charge was dual filed with the Texas Workforce Commission

pursuant to those agencies' work sharing agreement.

        20.     The Charge was filed within 180 days after the date on which the complained of

employment practices were committed.

        21.     More than 180 days have passed since the Charge was filed and no action has

been taken.

        22.     Plaintiff has timely exhausted all administrative remedies.




Plaintiffs First Amended Petition                                                       Page 3
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                   Page 37 of 45 PageID 40



                                                VIII.

                                      CAUSES OF ACTION

A.      First Cause of Action—Sex Discrimination—Title VII

        23.     Plaintiff incorporates each of the foregoing paragraphs.

        24.     Defendant discriminated against Plaintiff because of Plaintiff's sex.

        25.     Plaintiff was treated differently than similarly situated males.

        26.     Defendant's actions violated 42 U.S.C. § 2000e-2(a).

B.      Second Cause of Action—Sex Discrimination—Discriminatory Discharge—Title VII

        27.     Plaintiff incorporates each of the foregoing paragraphs.

        28.     Defendant discriminated against Plaintiff because of Plaintiff's sex, and

terminated Plaintiff's employment because of her sex.

        29.     Defendant's actions violated 42 U.S.C. § 2000e-2(a).

C.      Fourth Cause of Action—Age Discrimination—ADEA

        30.     Plaintiff incorporates each of the foregoing paragraphs.

        31.     Defendant discriminated against Plaintiff because of Plaintiff's age.

        32.     Defendant's actions violated 29 U.S.C. § 623(a).

D.      Fifth Cause of Action—Age Discrimination—Discriminatory Discharge —ADEA

        33.     Plaintiff incorporates each of the foregoing paragraphs.

        34.     Defendant terminated Plaintiff's employment because of Plaintiff's age.

        35.     Defendant's actions violated 29 U.S.C. § 623(a).




Plaintiffs First Amended Petition                                                         Page 4
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                 Page 38 of 45 PageID 41



E.      Sixth Cause of Action—Unlawful Retaliation—Title VII and ADEA

        36.     Plaintiff incorporates each of the foregoing paragraphs.

        37.     Plaintiff engaged in protected activity as set forth in 42 U.S.C. § 2000e-3(a) and

29 U.S.C. § 623(d).

        38.     In response, Defendant retaliated against Plaintiff and ultimately terminated

Plaintiff's employment.

        39.     Defendant's actions violated 42 U.S.C. § 2000e-3(a) and 29 U.S.C. § 623(d).

                                                IX.

                                           DAMAGES

        40.     Defendant's actions violated 42 U.S.C. § 2000e-2(a) and 42 U.S.C. § 2000e-3(a),

as well as 29 U.S.C. § 623(a) and 29 U.S.C. § 623(d), all of which entitle Plaintiff to recover

from Defendant back pay, front pay, as well as pre judgment and post judgment interest.

        41.     Plaintiff is also entitled to recover from Defendant compensatory damages as

provided for under 42 U.S.C. § 1981a(a)(1).

        42.     Because Defendant's actions were done with malice and/or reckless indifference

to Plaintiff's federally-protected rights, Plaintiff is entitled to recover from Defendant punitive

damages as provided for under 42 U.S.C. § 1981a(a)(1) and (b)(1).

        43.     Because Defendant's actions were willful, Plaintiff is entitled to recover

liquidated damages from Defendant equal to the amount awarded to Plaintiff as back pay, front

pay, and pre judgment and post judgment interest, pursuant to 29 U.S.C. § 626(b) and 29 U.S.C.

§ 216(b).

        44.     Plaintiff seeks all damages available under federal law.




Plaintiffs First Amended Petition                                                           Page 5
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                 Page 39 of 45 PageID 42



                                                X.

                                ATTORNEYS' FEES AND COSTS

          45.   Plaintiff incorporates each of the foregoing paragraphs.

          46.   Plaintiff retained the services of undersigned counsel to prosecute Plaintiff's

claims.

          47.   Pursuant to 42 U.S.C. § 2000e-5(k), 29 U.S.C. § 626(b), and 29 U.S.C. § 216(b),

Plaintiff is entitled to recover a reasonable attorneys' fee from Defendant, including reasonable

expert fees.

                                                XI.

                         INJUNCTIVE AND DECLARATORY RELIEF

          48.   Plaintiff incorporates each of the foregoing paragraphs.

          49.   Plaintiff requests the Court enter an order providing injunctive and declaratory

relief including, but not limited to:

                a.      Prohibiting Defendant from engaging in unlawful discrimination;

                b.      Reporting to the Court on the manner of compliance with the terms
                        of a final order issued by this Court;

                c.      Reinstating Plaintiff's employment with Defendant with backpay;

                d.      Paying court costs;

                e.      A declaration that Defendant violated Plaintiff's rights under
                        federal law, engaged in unlawful employment discrimination, and
                        considered an illegal factor in terminating Plaintiff's employment;
                        and

                f.      Any additional equitable relief as the Court deems proper.




Plaintiffs First Amended Petition                                                             Page 6
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                    Page 40 of 45 PageID 43



                                                  XII.

                                            JURY TRIAL

        50.     Plaintiff incorporates each of the foregoing paragraphs.

        51.     Plaintiff demands a jury trial.

                                                  XIII.

                                              PRAYER

        52.     Plaintiff respectfully requests that Defendant be cited to appear and answer, and

that upon final trial of this matter, the Court enter judgment against Defendant, awarding

Plaintiff:

                A.      Back pay and front pay (including benefits);

                B.      Compensatory damages;

                C.      Punitive damages;

                D.      Liquidated damages;

                E.      Reasonable attorneys' fees and expert fees;

                F.      Injunctive and declaratory relief, including but not limited to, an
                        Order:

                        a.      Prohibiting Defendant     from    engaging    in   unlawful
                                discrimination;

                        b.      Reinstating Plaintiff's employment with Defendant with
                                backpay;

                        c.      Reporting to the Court on the manner of compliance with
                                the terms of a final order issued by this Court;

                        d.      Paying court costs;

                        e.      A declaration that Defendant violated Plaintiff's rights
                                under federal law, engaged in unlawful employment
                                discrimination, and considered an illegal factor in
                                terminating Plaintiff's employment; and

                        f.      Any additional equitable relief the Court deems proper;


Plaintiffs First Amended Petition                                                             Page 7
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                  Page 41 of 45 PageID 44



                G.      Courts costs;

                H.      Pre judgment and post-judgment interest at the rate set by law; and

                I.      All legal or equitable relief this Court deems proper.




Plaintiffs First Amended Petition                                                             Page 8
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21    Page 42 of 45 PageID 45



                                     Respectfully submitted,


                                     /s/ Matthew R. Scott
                                     MATTHEW R. SCOTT
                                     Texas Bar No. 00794613
                                     matt@mattscottlaw.com
                                     SCOTT LAW FIRM PLLC
                                     Founders Square
                                     900 Jackson Street, Suite 550
                                     Dallas, Texas 75202
                                     214-965-9675 / 214-965-9680 (Facsimile)
                                     ATTORNEYS FOR PLAINTIFF




Plaintiff's First Amended Petition                                             Page 9
  Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21              Page 43 of 45 PageID 46



                                     CERTIFICATE OF SERVICE

       I certify that I served a copy of this document on all counsel of record through the
TexFile system on February 15, 2021.


                                               /s/ Matthew R. Scott
                                               MATTHEW R. SCOTT




Plaintiff's First Amended Petition                                                  Page 10
     Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                  Page 44 of 45 PageID 47
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.
Matt Scott on behalf of Matt Scott
Bar No. 794613
matt@mattscottlaw.com
Envelope ID: 50654721
Status as of 2/22/2021 8:55 AM CST

Case Contacts

Name              BarNumber      Email                                 TimestampSubmitted      Status

BeLinda Redwine                  belinda.redwine@ogletreedeakins.com   2/15/2021 10:25:52 AM   SENT

Robyn Funk                       robyn.funk@ogletree.com               2/15/2021 10:25:52 AM   SENT

Stephen E.Hart                   stephen.hart@ogletree.corn            2/15/2021 10:25:52 AM   SENT



Associated Case Party: TERRI GLOVER

Name         BarNumber   Email                    TimestampSubmitted      Status

Matt Scott               matt@mattscottlaw.com    2/15/2021 10:25:52 AM   SENT
      Case 3:21-cv-00442-M Document 1-1 Filed 03/02/21                      Page 45 of 45 PageID 48




                                    DALLAS COUNTY
                                  County Court at Law No. 3
                           GEORGE L ALLEN BUILDING, 5TH FLOOR
                             600 COMMERCE STREET, 5th FLOOR
                                 DALLAS, TEXAS 75202-5792
                                       214-653-6394
Chambers of Sally Montgomery                                                                  February 02, 2021

TEXAS INSTRUMENTS, INC.
SERVE ITS REGISTERED AGENT CT CORPORATION SYSTEM
1999 BRYAN STREET SUITE 900
DALLAS TX 75201

Re:      Cause No. CC-21-00225-C

         Style:          TERRI GLOVER
                           vs.
                         TEXAS INSTRUMENTS, INC.

Dear Attorney:

The above case is set for dismissal, pursuant to Rule 165A, Texas Rule of Civil Procedure,
on April 16, 2021 at 9:00 a.m.

If no answer has been filed, or if the answer filed is insufficient as a matter of law to place any of the facts
alleged in your petition in issue, you will be expected to have moved for, and to have had heard, a summary
judgment or to have proved up a default judgment on or prior to that date. Your failure to have done so will
result in the dismissal of the case on the above date.

If an answer has been filed that is sufficient to create a fact issue that prevents disposition of the entire case,
or if you have been unable to obtain service of process, you should plan to notify the court to obtain a reset of
the dismissal date or a trial setting as appropriate.

In no event will live witnesses be required unless the default prove-up is for an un-liquidated claim.
Liquidated claims and attorneys fees may be proved up by affidavit with a form of judgment.

If you should have any questions, please feel free to call us.

                                                            Very Truly Yours,

                                                           Judge Sally Montgomery
                                                           Judge Presiding
